JUDGMENT

PER CURIAM.
This appeal was considered on the record compiled before the Federal Communications Commission and on the briefs filed by the parties. It is hereby
ORDERED AND ADJUDGED that the Commission’s Order be affirmed. The decision in this case is controlled by our opinion in WorldCom, Inc. v. Federal Communications Commission, 308 F.3d 1 (2002), in which the appellant made the same basic arguments as does AT & T here. In that case, we rejected a challenge to the Commission’s use of New York UNE rates as a benchmark in a § 271 proceeding for Massachusetts. We *454found that the Commission’s reliance upon the states’ processes of rate revision and correction provided “reasonable grounds to be satisfied that the disputed rates were unlikely to exceed the range of TELRIC compliance.” Id. at *12, slip op. at 8. The same is true in this case.
In the prior case we also acknowledged that “[a]t some point, WorldCom’s argument plainly must become a winner. In a market with falling costs, ancient UNE rates cannot serve as a valid benchmark.” Id. at *11, slip op. at 7. In this case, however, AT & T has not made a showing that the Texas UNE rates were so antiquated that the Commission’s reliance upon the rate revision processes in Texas and Missouri was arbitrary and capricious.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.